UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-22819 ETFis Series Trust I (Exact name of registrant as specified in charter) 1540 Broadway, 16th Floor, New York, New York 10036 (Address of principal executive offices)(Zip code) ETFis Series Trust I c/o Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington, DE 19808 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 593-4383 Date of fiscal year end: 7/31 Date of reporting period: 7/31/2016 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Table of Contents July 31, 2016 Page (s) Shareholder Letter 3 Portfolio Summary 4 Shareholder Expense Examples 6 Schedule of Investments 7 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Report of Independent Registered Public Accounting Firm 17 Supplemental Information 18 2 Shareholder Letter (unaudited) July 31, 2016 Dear Reaves Utilities ETF Shareholder: I am pleased to present the first annual report for the Reaves Utilities ETF (NASDAQ: UTES), a series within the ETFis Series Trust I. The report provides financial statements and portfolio information for the Fund from its inception on September 23, 2015 through July 31, 2016. The report also contains commentary from the Fund’s subadviser, Reaves Asset Management, on how the Fund performed relative to the markets in which it invests. UTES is an actively-managed ETF offering exposure to equity securities of companies in the utility sector. From September 23, 2015 through July 31, 2016, the Fund’s net asset value (NAV) grew 30.85%, compared with the 27.79% return of the S&P 500 ® Utilities Index, which serves as a benchmark for the utilities sector. On behalf of the investment professionals at Reaves Asset Management, I thank you for your investment. For more information about the Fund, including daily portfolio updates, please visit the Fund’s website, www.ReavesETFs.com . If you have any questions, please contact your financial advisor, or call 1-888-383-0553. Sincerely, William Smalley President ETFis Series Trust I This material must be accompanied or preceded by the prospectus. 3 Portfolio Summary (unaudited) July 31, 2016 Reaves Utilities ETF Management’s Discussion of Operations Overview The Reaves Utilities ETF (“the Fund”) launched on September 23, 2015 under the ticker symbol, UTES. The Fund seeks to provide investors a superior risk-adjusted total return, characterized by consistently growing earnings and a rising stream of income. The Fund is an actively managed portfolio of utility companies. The Fund focuses on the utilities sector because, relative to other U. S. companies, the businesses are very stable, resistant to the business cycle and have a long history of providing steady earnings growth and a meaningful and consistent dividend payout. Many companies in the sector have paid a dividend continuously for over fifty years. The manager, Reaves Asset Management, was founded in 1961 and has been investing in the utilities sector on behalf of advisory clients since 1977. They believe that the regulatory complexity of the sector offers an experienced active manager the opportunity to outperform a comparable passively invested portfolio on a risk-adjusted basis. Companies in the utilities sector are typically involved in the transmission and distribution of electricity, natural gas and water. They also may be involved in the generation of wholesale electricity which, while regulated by the Federal Energy Regulatory Commission, may be subject to market-based risks. Update Owing to the September launch of the Fund, the fiscal year ended July 31, 2016 included 10 months and five business days of operations. During that time, the Fund paid its first three dividend distributions and delivered a 30.84% total return, based on market price, vs. 27.79% for its benchmark, the S&P Utilities index. A strong bond market rally exerted a meaningful influence on the Fund’s nominal return over the period, as the U. S. ten-year Treasury bond yield fell from 2.5% to 1.6%. The leading contributors to the outperformance relative to the benchmark were American Water Works and Atmos Energy, a gas distribution company. Both companies continue to grow their earnings at levels meaningfully above the industry average. American Water Works had the additional tailwind of being added to the S&P 500 (and S&P Utilities index as well) during the year. Atmos shares benefitted from investor speculation of continued consolidation in the gas distribution business as three peer companies reached agreements to be acquired by large utilities for cash at significant premiums over the last twelve months. Cash drag was the leading detractor from relative performance. The underweight in Dominion Resources as compared to the benchmark hurt relative performance as well. Asset Allocation as of 7/31/2016 (based on net assets) Utilities 99.7 % Short Term Investment 0.8 % Liabilities in Excess of Other Assets (0.5 )% Total 100.0 % Performance as of 7/31/2016 Total Return Fund Net Asset Value Fund Market Price S&P 500 ® Utilities Index Since Inception 30.85% 30.84% 27.79% The S&P 500 ® Utilities Index is a free-float market capitalization-weighted index comprised of companies included in the S&P 500 utilities sector.
